DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitou et al (9315135).
Note a seatback frame for a vehicle, comprising:  side frames (6b, 6b) installed to extend longitudinally in a vertical direction at opposite sides of the seat back frame, respectively; an upper frame (6a) joined to the side frames; and a lower frame (6c) joined to the side frames, wherein protrusions (12, 12) are formed at a surface of the upper frame while being spaced 
Regarding claim 4, note the protrusions are formed at surfaces of opposite lateral ends of the upper frame to connect upper ends of the side frames, respectively.  See Figure 3.
Regarding claim 6, note the sphere has a diameter of 165 mm or less.  This is readily determined based on standard dimensions of a vehicle seat.  Note the mark-up below.
Regarding claim 7, note each of the protrusions has an upper surface portion with a flat or convex surface.  See Figure 3.

    PNG
    media_image1.png
    727
    818
    media_image1.png
    Greyscale

Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope et al (6378946).
Note a seatback frame for a vehicle, comprising:  side frames (20, 20) installed to extend longitudinally in a vertical direction at opposite sides of the seat back frame, respectively; an upper frame (24) joined to the side frames; and a lower frame (22) joined to the side frames, wherein protrusions (30, 30) are formed at a surface of the upper frame while being spaced apart, by a predetermined distance, from edges present at edge portions of the side frames, respectively, to prevent a passenger from being injured by the edges.  Also, note the edges are present at edge portions of joints wherein the side frames are joined to the upper frame, 
Regarding claim 3, note the protrusions are formed at opposite ends of the upper frame, respectively, such that the protrusions extend forwards from a front surface of the upper frame when viewed in forward and rearward directions of seats.  See Figure 1.
Regarding claim 6, note the sphere has a diameter of 165 mm or less.  This is readily determined based on standard dimensions of a vehicle seat.  Note the mark-up below.
Regarding claim 7, note each of the protrusions has an upper surface portion with a flat or convex surface.  See Figure 2.

    PNG
    media_image2.png
    877
    724
    media_image2.png
    Greyscale


Claims 1, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (8714653).

Regarding claim 6, note the sphere has a diameter of 165 mm or less.  This is readily determined based on standard dimensions of a vehicle seat.  Note the mark-up below.
Regarding claim 7, note each of the protrusions has an upper surface portion with a flat or convex surface.  See Figure 6-1.

    PNG
    media_image3.png
    824
    756
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is allowed.

Response to Amendment/Arguments
Applicant’s response filed January 4, 2021 has been fully considered.  Remaining issues are described above.
Regarding claim 1, Applicant argues that regarding Kitou, “the upper face portion 12 corresponds to an upper side of an upper frame 6a” and “thus does not constitute ‘protrusions formed at a surface of the upper frame while being spaced apart, by a predetermined distance, from edges of the side frames”.  See paragraph 3 on page 8 of the Remarks.  The Examiner disagrees.  Kitou shows a portion (12) that protrudes from a surface (e.g. the top horizontal surface of 6a, as shown in Figure 3, or upper surface of the lower branch which extends under portion 12, as shown in Figure 3) of the upper frame 6a while being spaced apart, by a predetermined distance, from edges (e.g. the nearly vertical edge that crosses with the end of the leader line for “22”, as shown in Figure 3, or the lower curved edge that intersects the leader line for “F4” as shown in Figure 3) of the side frames.   
Applicant argues that “there is no teaching or suggestion in Kitou of at least the claimed positional relationship between ‘edges’ of side frames and ‘protrusions’ of an upper frame”.  See paragraph 4 on page 8 of the Remarks.  The Examiner disagrees.  The claimed positional relationship between edges of side frames and protrusions of an upper frame are shown in the attached mark-up and highlighted in the discussion above.  
Applicant argues that “there is no teaching or suggestion in Kitou of at least the following claim limitation: wherein positions of the protrusions at the upper frame are determined to be positions where a sphere having a predetermined diameter does not come into contact with the edges, respectively, under a condition that the sphere simultaneously contacts random portions of surfaces of the side frames and protrusions”.  See paragraph 4 on page 8 of the Remarks.  The Examiner disagrees.  As demonstrated in the mark-up, positions of the protrusions at the upper frame are determined to be positions where a sphere having a predetermined diameter 
Applicant provides similar arguments regarding Cope and Yamaha and claim 1.  
Regarding Cope, note a portion (30) that protrudes from a surface (e.g. the top horizontal surface, as shown in Figure 1, or front surface, as shown in Figure 1) of the upper frame (24) while being spaced apart, by a predetermined distance, from edges (e.g. see the joint between the front and side frame, which can be seen as crossing the leader lines for 24b and 24c in Figure 1) of the side frames (20).   
The claimed positional relationship between edges of side frames and protrusions of an upper frame are shown in the attached mark-up and highlighted in the discussion above.  
As demonstrated in the mark-up, positions of the protrusions at the upper frame are determined to be positions where a sphere having a predetermined diameter does not come into contact with the edges, respectively, under a condition that the sphere simultaneously contacts random portions of surfaces of the side frames and protrusions.
Regarding Yamada, note a portion (500a or 500b) that protrudes from a surface (e.g. the top horizontal surface, as shown in Figure 11-2, or bottom horizontal surface, as shown in Figure 12-2) of the upper frame (5) while being spaced apart, by a predetermined distance, from edges (e.g. see the joint between the front and side frame, which can be seen at the top end of the side frame (6) in Figure 12-2.   
The claimed positional relationship between edges of side frames and protrusions of an upper frame are shown in the attached mark-up and highlighted in the discussion above.  
As demonstrated in the mark-up, positions of the protrusions at the upper frame are determined to be positions where a sphere having a predetermined diameter does not come into contact with the edges, respectively, under a condition that the sphere simultaneously contacts random portions of surfaces of the side frames and protrusions.
The rejection of claim 8 in view of Yamada has been withdrawn upon reconsideration.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






mn							/MILTON NELSON JR/February  16, 2021                                                 Primary Examiner, Art Unit 3636